Citation Nr: 1623671	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The veteran served on active duty from July 1964 to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Prior to such a hearing scheduled for the Veteran in May 2016, the Veteran requested the rescheduling of a video-conference hearing before a Veterans Law Judge.  As such, a remand is necessary to reschedule the Veteran for the hearing he has requested.  See 38 U.S.C.A. § 7107(e) (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge sitting at the RO.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




